DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/24/2022 is in compliance with the
provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered.

Claim Status
	Claims 78-79 and 81-111 are currently pending. Claims 90-105 are withdrawn as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 78-79, 81-89 and 106-111 have been examined.

Claim Amendments
	Applicant has amended claim 78 to now recite “wherein the composition is administered subcutaneously, and wherein the pH of the composition is about 6.0, about 6.5, about 7.0, or about 7.5”. Applicant has removed the “particularly” clause from claim 87 which previously resulted in a rejection under 35 U.S.C. 112(b). Finally, applicant has added claims 106-111 which further define the concentration, components, and pH of the claimed composition.

Claim Interpretation
	Claim 78 is directed to a composition comprising a glucocerebrosidase and isofagomine. Applicant’s amendment adds the limitation “wherein the composition is administered subcutaneously”. The claim is to the structure of the composition and this limitation is an active step which does not define a particular structure. Therefore, prior art which teaches or makes obvious the claimed composition will be applied under 35 U.S.C. 102 or 103 regardless of whether it was previously appreciated that the composition was able to be subcutaneously administered.

Claim Objections
RE: Previous objection to the claims
	Claim 88 was previously objected because a space should have been added between “0.01” and the percentage sign (%) in elements a) and c). Applicant has amended this claim fix the typographical error, therefore the objection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


RE: Previous rejection of claim 87 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 87 was previously found to be indefinite because it recited a broad range together with a narrow range. The claim previously recited “particularly 60 mg/ml of GCB and 0.2 to 1.8 mg/ml of isofagomine”. The use of “particularly” made it unclear whether this was considered to be an exemplary or required feature of the claim. Applicant has removed the “particularly” clause from the claim, therefore the rejection of record has been withdrawn.

New Rejections
Claim 108-111 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 108-111 do not properly depend from previous claims because their preambles recite “The composition of claim…” without referencing a previous claim. It is therefore not clear which limitations these claims inherit. In applicant’s remarks (filed on 09/22/2022) they state that the new claims are “directed to specific pH recited in claim 1”. Claim 1 is canceled. This statement is interpreted to be referring to the first independent claim, claim 78. Therefore, in the interest of compact prosecution, these claims have been interpreted as if they depend from claim 78, which is the first claim to establish the pH of the composition. 
 
Claims 108-111 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 108-111 fail to comply with 35 U.S.C. 112(d) because they do not make a reference to a preceding claim. Because it is clear that applicant does not intend for these claims to be independent, they have been examined as if they depended from claim 78.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

RE: Rejection of claims 78-79 and 81-89 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
	Claims 78-79 and 81-89 were previously determined to recite laws of nature and natural phenomena without significantly more. Specifically, it was determined that the composition was directed to a naturally occurring composition (glucocerebrosidase) and a non-naturally occurring composition (isofagomine) and while it was noted that pH resulted in improved stability (i.e. a markedly different characteristic), the claims encompassed any pH.
	Applicant has amended claim 78 to require a pH of about 6.0, about 6.5, about 7.0, or about 7.5. This amendment is sufficient to overcome the rejection of record because the claim is now directed to only compositions which exhibit the markedly different characteristic. Therefore, the rejection of record has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 78-79 and 81-89 under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2011/0027254 A1; Cited in IDS filed 04/24/2020).
	Claims 78-79 and 81-89 were previously found to be obvious over Daniel et al. Specifically, it was found that Daniel teaches the use of velaglucerase alfa (a glucocerebrosidase) and its combination with therapies such as isofagomine tartrate for Gaucher disease and teaches that isofagomine tartrate selectively binds and stabilizes velaglucerase alfa.
	Applicant has not argued the rejection of record but has argued that the amended claims overcome the teachings of Daniel. First, applicant argues that Daniel repeatedly specifies that the therapy is for IV infusion and does not provide any teaching for a skilled artisan to investigate subcutaneous administration. Second, applicant argues that a skilled person in the art would have to select from a combination of three equal alternatives (isofagomine tartrate, miglustat, or Genz12638). Third, applicant argues that the technical effect goes beyond routine experimentation and specifically the claimed ratio leads to new and previously unappreciated suitability for subcutaneous administration. To support this argument, applicant points to numerous examples throughout the specification which detail the bioavailability following subcutaneous administration.
	Applicant’s arguments have been considered but are not found to be convincing. With respect to applicant’s first argument, applicant asserts that the teaching of subcutaneous administration is “among a laundry list of administration methods”. Daniel teaches administration intravenously, intraarterially, subdermally, intraperitoneally, intramuscularly, or subcutaneously ([0350]). Because Daniel suggests the suitability for subcutaneous administration, it cannot be found that Daniel “contains no pointer that would incentivize the skilled person to investigate subcutaneous administration”. Although it is accepted that the teachings of Daniel are directed mostly to intravenous administration, Daniel does not teach away from other injection methods such as subcutaneous administration. Furthermore, as discussed in the claim interpretation section of this action, the claim is to the composition. Therefore, the only requirement is that the composition is suitable for subcutaneous administration. This is clearly the case because Daniel teaches that the composition can be administered subcutaneously (Id.).
	With respect to applicant’s second argument, it is not found to be convincing that these are “equal alternatives” and in fact, Daniel provides a motivation to select isofagomine tartrate from the recited list. Despite being listed together, isofagomine tartrate is the only enzyme which Daniel teaches is capable of selectively binding and stabilizing glucocerebrosidase and facilitating proper trafficking of the enzyme to the lysosomes ([0326]; see Daniel’s description of miglustat and Genz112638 in [0327]- [0328]).
	With respect to applicant’s third argument, as discussed in the previous rejection and above, Daniel explicitly teaches that isofagomine stabilizes glucocerebrosidase and facilitates proper trafficking of the enzyme ([0326]). This is considered to be an explicit motivation to adjust the ratio of isofagomine and glucocerebrosidase to arrive at an optimally stabilized composition. Therefore, it is not convincing that it was unexpected that this particular ratio provided suitable stability and bioavailability.
	Applicant’s arguments fail to overcome the teachings of Daniel. Because applicant has substantially amended claim 78, the rejection of record has been withdrawn and a new ground of rejection is set forth below. The rejection over claim 80 has been rendered moot due to cancelation.

RE: Rejection of claims 78-89 under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2011/0027254 A1; Cited in IDS filed 04/24/2020) in view of Do (US 2011/0143419 A1; Cited in IDS filed 11/03/2021).
	Claims 78-89 were previously rejected under 35 U.S.C. 103 as obvious over Daniel in view of Do. Specifically, Do was found to provide a suggestion for the need to alter the pH of the composition through routine experimentation.
	Applicant argues that the amended claim set overcomes the teachings of Daniel in view of Do. Applicant’s arguments with respect to the teachings of Daniel have been addressed above. With respect to the teachings of Do, applicant has not argued whether an adjusted pH would be a result of routine experimentation but merely argues that Do does not suggest subcutaneous administration. As discussed above, Daniel provides sufficient suggestion for subcutaneous administration, and the claim only requires that the composition be suitable for subcutaneous administration, not that the art recite a step of subcutaneous administration. Applicant has canceled claim 80, rendering the rejection moot. Nevertheless, because the pH limitations have been incorporated into independent claim 78, a new ground of rejection over Daniel in view of Do has been set forth below.

Claims 78-79, 81-86, 88-89, and 108-111 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2011/0027254 A1; Cited in IDS filed 04/24/2020) in view of Do (US 2011/0143419 A1; Cited in IDS filed 11/03/2021).
Daniel et al. (hereinafter Daniel) teaches methods and compositions useful for the treatment of Gaucher disease. Specifically, Daniel teaches a treatment of said disease through enzyme replacement therapy with a glucocerebrosidase (GCB) ([0005]- [0007]). Daniel provides many clinical evaluations of velaglucerase alfa (a glucocerebrosidase) on Gaucher disease patients. First, Daniel includes a clinical study of the safety of intravenous velaglucerase alfa (Example 1; [0371]- [0436]) resulting in findings of mild adverse events, statistically significant and clinically meaningful improvements from baseline, and positive response in the dose-reduction phase ([0434]- [0436]). Second, Daniel provides a clinical study on the administration of 45 or 60 U/kg velaglucerase alfa to Gaucher disease patients (Example 2; [0437]- [0525]) with findings that the enzyme was well tolerated with no serious adverse events, and that velaglucerase alfa is an effective first-line treatment for adults and children with type 1 Gaucher disease ([0524]- [0525]). Daniel provides additional examples wherein the safety and efficacy of velaglucerase alfa was compared with other conventional enzyme replacement therapy compositions in double-blind or open label clinical trials (Examples 3-6; [0526]- [0724]). 
Regarding claims 78-79 and 108-111, Daniel teaches a pharmaceutical composition of velaglucerase which comprises velaglucerase (a glucocerebrosidase according to Daniel; [0002]). It is considered that “velaglucerase” is the same composition as “velaglucerase alfa” in view of Daniel’s teaching that these are interchangeable terms ([0304]). Daniel teaches that in some embodiments velaglucerase can be used in combination with another therapy for Gaucher disease such as isofagomine tartrate ([0170], [0171], [0322], [0325]) and provides a specific motivation to formulate isofagomine tartrate in combination with the velaglucerase by explaining that isofagomine tartrate selectively binds and stabilizes glucocerebrosidase and facilitates proper trafficking of the enzyme to the lysosomes where it is needed to break down glucocerebroside ([0326]). Daniel further teaches that the composition may be administered subcutaneously ([0350]).
	Daniel does not provide that the molar ratio is at least about 1:2.5 or any specific molar ratio of the glucocerebrosidase (velaglucerase) to the isofagomine (isofagomine tartrate). Applicant defines “about” to refer to up to +/-10% of the value qualified by this term ([0028]).
	However, since Daniel teaches that the isofagomine tartrate selectively binds and stabilizes glucocerebrosidase, a person having ordinary skill in the art would be prompted to perform routine experimentation to determine relative molar concentrations of each composition to optimize the ability of isofagomine tartrate to bind and stabilize velaglucerase. A person having ordinary skill in the art could have pursued this routine experimentation to arrive at the claimed composition with a reasonable expectation of success since the claimed composition does not require a particular effect to occur and merely requires that the glucocerebrosidase and isofagomine components are present in this particular molar ratio. See MPEP 2144.05(II)(A).
	Alternatively, Do demonstrates that isofagomine ameliorates the loss of (i.e. stabilizes) glucocerebrosidase enzyme activity at multiple molar ratios including 0.5 µM:3.0 µM (1:1.5), 0.5 µM:30 µM (1:15), and 0.5 µM:100 µM (1:50) ([0026], [0155]; Figure 10). Therefore, Do provides specific molar ratios falling within the claimed range of “at least about 1:2.5” and provides motivation to formulate a glucocerebrosidase and an isofagomine in such ratios because they are known to ameliorate the loss of glucocerebrosidase enzyme activity.
	Daniel does not teach that the pH of the composition is about 6.0, about 6.5, about 7.0, or about 7.5. As discussed above, applicant defines “about” to refer to up to +/-10% of the value qualified by this term ([0028]).
	Do teaches methods of improving the production of recombinant proteins through the use of chaperones ([0006]) including embodiments wherein the protein is a glucocerebrosidase and the chaperone is isofagomine ([0015]). Specifically, Do teaches that isofagomine can prevent glucocerebrosidase denaturation at neutral pH ([0021]; Figure 5), and that chaperones (i.e. isofagomine) can stabilize the proteins (i.e. glucocerebrosidase) and prevent irreversible denaturation and inactivation of protein activity in media with pH greater than 5.0 ([0012] and [0101]). Finally, Do demonstrates that glucocerebrosidase is active in pH levels between 5.2 and 7.4 when combined with isofagomine (Figure 16).
	Since Do teaches the ability of isofagomine to stabilize glucocerebrosidase at molar ratios of at least 1:1.5 and at pHs greater than 5.0, a person having ordinary skill in the art would be motivated to perform routine experimentation to obtain formulations of the claimed composition in a molar ratio and pH which optimizes the efficacy of glucocerebrosidase in a composition which also comprises an isofagomine chaperone. See MPEP 2144.05(II)(A).
	Thus, claims 78-79 and 108-111 are considered to be obvious over Daniel in view of Do.
Regarding claim 81, as discussed above, routine experimentation would lead a person having ordinary skill in the art to arrive at the molar ratio recited in claim 78. For the same reasons, a person having ordinary skill in the art may arrive at the molar ratio ranges recited in elements (a) through (f) of claim 81. There is a reasonable expectation of successfully arriving at any of the instantly claimed ranges because the claimed composition does not require a particular effect to occur and merely requires that the glucocerebrosidase and isofagomine components are present in these particular molar ratios. See MPEP 2144.05(II)(A).
Regarding claim 82, as discussed above, Daniel in view of Do makes obvious the composition of claim 78. The instant claim is drawn to a composition. The temperature at which the composition is held does not impart any particular structure on the claimed composition, this interpretation is supported by the fact that the scope of the claim currently encompasses embodiments of the composition at any temperature (less than 0 °C, 0 °C to 20 °C, or at least 20 °C). Nevertheless, Do teaches a combination of glucocerebrosidase and isofagomine at 37 °C (i.e. at least 20 °C) and teaches that IFG can prevent GCase denaturation at this temperature and at pH 5.2 or 7.4 (i.e. “about 5.0” or “about 7.5”, according to applicant’s definition of “about”; Specification, [0028]) ([0021]; Figure 5) (Do, [0127]-[0131], [0132]-[0155]). Therefore, Daniel in view of Do is similarly found to make obvious the instant claim. 
Regarding claim 83, as discussed above, Daniel in view of Do makes obvious the composition of claim 78. Daniel further teaches that the composition may be lyophilized ([0173] and [0365]) or may be a reconstituted solution (i.e. a liquid) in a carrier such as sterile water ([0175] and [0365]).
Regarding claims 84-86, as discussed above, Daniel in view of Do makes obvious the composition of claim 78. Daniel further teaches that the composition comprises a lyoprotectant (e.g. a carbohydrate; corresponding to the “carbohydrate” of claim 86), a buffer salt (corresponding to the “pharmaceutically acceptable salt” of claim 84), and a stabilizing agent ([0172]).
	Regarding claim 88, as discussed above, Daniel in view of Do makes obvious the composition of claim 78 and teaches that the composition may further comprise a buffer salt such as sodium citrate and a stabilizing agent such as polysorbate-20 ([0172], [0305], [0358], and [0860]), corresponding to elements a-c of the instant claim. As discussed above, Daniel teaches a composition comprising sterile water for injection, approximately 2.5 mg/mL of velaglucerase alfa, 50 mg/ml sucrose, 12.9 mg/ml sodium citrate dihydrate, 1.3 mg/ml citric acid monohydrate, and 0.11 mg/ml polysorbate 20 [(0305) and (0860)]. It is noted that sodium citrate dihydrate has a molar weight of 294.10 g/mol. Therefore, Daniel teaches a composition comprising sodium citrate at a 43.86 mM concentration (                        
                            
                                
                                    12.9
                                     
                                    m
                                    g
                                    /
                                    m
                                    l
                                
                                
                                    294.10
                                     
                                    g
                                    /
                                    m
                                    o
                                    l
                                
                            
                             
                        
                    x 1000) and 0.011 % polysorbate-20 (0.011 g / 100 ml = 0.011%), which are amounts not identical to any of the instantly claimed combinations of sodium citrate and polysorbate-20 concentrations (but close to the values recited in element a).
	Because the teachings of Daniel are close to the concentrations recited in element a (differing by 8 mM sodium citrate and 0.001% polysorbate-20) and it is apparent that the concentration of sodium citrate is not critical (see, for example, elements b and c of the instant claim), it is considered that the concentrations taught by Daniel are sufficiently close to establish a prima facie case of obviousness. “…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).
	Alternatively, a person having ordinary skill in the art would arrive at the instantly claimed composition as a result of routine experimentation in order to formulate a composition which is suitable for administration to patients in need thereof, such as patients with Gaucher disease. There is a reasonable expectation of successfully arriving at any of the instantly claimed ranges because the claimed composition does not require a particular effect to occur and merely requires that the sodium citrate and polysorbate-20 components are present in these particular concentrations. See MPEP 2144.05(II)(A).
	Regarding claim 89, as discussed above, Daniel in view of Do makes obvious the composition of claim 78. Daniel teaches that the composition can be in ampoules, bottles, vials, or syringes ([0304]- [0307], [0356], and [0366]).

Claims 78-79, 81-89 and 106-111 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2011/0027254 A1; Cited in IDS filed 04/24/2020) in view of Do (US 2011/0143419 A1; Cited in IDS filed 11/03/2021) and Haller (Pharmaceutical Technology. 2007, Vol. 31, Issue 10).
	The teachings of Daniel and Do are set forth above and applied herein. Daniel and Do are found to make obvious claims 78-79, 81-86, 88-89, and 108-111.
Regarding claims 87 and 106, Daniel provides dosages for the glucocerebrosidase in the range of from about 10 to about 80 U/kg ([0350]) and teaches a composition comprising sterile water for injection, approximately 2.5 mg/mL of velaglucerase alfa, 50 mg/ml sucrose, 12.9 mg/ml sodium citrate dihydrate, 1.3 mg/ml citric acid monohydrate, and 0.11 mg/ml polysorbate 20 [(0305) and (0860)]. However, neither Daniel nor Do provide concentrations of a composition comprising both glucocerebrosidase and isofagomine in the terms of a mg/ml. 
The specific dosing taught by Daniel is directed towards intravenous administration ([0705]), while the instant claims are directed to concentrations in a composition suitable for subcutaneous administration. It is well-known within the art that disadvantages to subcutaneous protein administration include a limited administration volume and lower bioavailability (see, for example, Haller, p.2, “Limitations in subcutaneous administration”).  
Therefore, a person having ordinary skill in the art would have been prompted, based upon the well-known principle that subcutaneous compositions require increased concentrations compared to intravenous compositions, to experiment with compositions having increased concentrations of velaglucerase alfa in order to render the composition suitable for subcutaneous administration. A person having ordinary skill would have performed this experimentation with knowledge of the acceptable dosing for intravenous administration (taught by Daniel) and would similarly be prompted to increase the concentration of isofagomine to maintain a molar ratio which effectively stabilizes the glucocerebrosidase enzyme.
There is a reasonable expectation of successfully arriving at any of the instantly claimed ranges because the claimed composition does not require a particular effect to occur and merely requires that the glucocerebrosidase and isofagomine components are present in these concentrations. See MPEP 2144.05(II)(A).
	Regarding claim 107, as discussed above, Daniel in view of Do and Haller makes obvious the composition of claim 78 and teaches that the composition may further comprise a buffer salt such as sodium citrate and a stabilizing agent such as polysorbate-20 ([0172], [0305], [0358], and [0860]), corresponding to elements a-c of the instant claim. As discussed above, Daniel teaches a composition comprising sterile water for injection, approximately 2.5 mg/mL of velaglucerase alfa, 50 mg/ml sucrose, 12.9 mg/ml sodium citrate dihydrate, 1.3 mg/ml citric acid monohydrate, and 0.11 mg/ml polysorbate 20 [(0305) and (0860)]. It is noted that sodium citrate dihydrate has a molar weight of 294.10 g/mol. Therefore, Daniel teaches a composition comprising sodium citrate at a 43.86 mM concentration (                        
                            
                                
                                    12.9
                                     
                                    m
                                    g
                                    /
                                    m
                                    l
                                
                                
                                    294.10
                                     
                                    g
                                    /
                                    m
                                    o
                                    l
                                
                            
                             
                        
                    x 1000) and 0.011 % polysorbate-20 (0.011 g / 100 ml = 0.011%), which are amounts not identical to any of the instantly claimed combinations of sodium citrate and polysorbate-20 concentrations (but close to the values recited in element a).
	Because the teachings of Daniel are close to the concentrations recited in element a (differing by 8 mM sodium citrate and 0.001% polysorbate-20) and it is apparent that the concentration of sodium citrate is not critical (see, for example, elements b and c of the instant claim), it is considered that the concentrations taught by Daniel are sufficiently close to establish a prima facie case of obviousness. “…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I).
	Alternatively, a person having ordinary skill in the art would arrive at the instantly claimed composition as a result of routine experimentation in order to formulate a composition which is suitable for administration to patients in need thereof, such as patients with Gaucher disease. There is a reasonable expectation of successfully arriving at any of the instantly claimed ranges because the claimed composition does not require a particular effect to occur and merely requires that the sodium citrate and polysorbate-20 components are present in these particular concentrations. See MPEP 2144.05(II)(A).

Conclusion
No claim is allowed. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651          

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651